PER CURIAM.
In a jury-waived trial the Circuit Court of Greene County found defendant Gerald Eugene Sparling guilty of two counts of molesting minor with immoral intent as prohibited by § 563.160, RSMo 1969, and sentenced him to concurrent two-year prison terms.
In this appeal the defendant claims the information was fatally defective because it does not charge a violation of § 563.160 and that the state’s evidence was insufficient to support his convictions.
We have read the transcript in its entirety. We have read and studied the briefs of the parties and the cases cited therein. We are of the opinion that the information substantially follows the statutory language and sufficiently charges the defendant. The convictions and judgment entered thereon are supported by substantial evidence and not against the weight of the evidence. No error of law appears.
An opinion would have no precedential value and the judgment of the trial court is affirmed pursuant to Rule 84.16(b), V.A. M.R.
All concur.